DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2019, 10/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-8 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Umeda 2006/0113161.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a) (2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1
a separating and rotating body  (rotating disc 124) defining
a concave portion (concave portion 114) defined in an upper surface of the separating and rotating body and extending from each of an upper surface side and a peripheral surface side of the separating and rotating body; and a separating concave portion disposed at a part of the concave portion and formed in a semi-circular shape by a moving body positioned in a coin receiving position [FIG 3] [35-38] [66]
the moving body (moving unit 130), the moving body mounted at a rotary disk (rotary disc 112) of the coin separating and feeding device, the moving body configured to pivot about a support shaft (pin 160) configured as a fulcrum, the moving body pivoted by a drive means positioned under the rotary disk via a coupling body penetrating through a through hole defined in the rotary disk, and the moving body configured to be moved from the coin receiving position to a coin delivering position when delivering coins [FIG 3][ 34-45][66-81]; and
a cover body (push out disc 126) disposed at an upper surface side of the through hole [68] [FIG 3].
Regarding claim 2, Umeda discloses all of the limitations of claim 1. Umeda further discloses the separating and rotating body comprises a separating plate, the separating plate defining the concave portion and the separating concave portion [45-69] [FIG 3].
Regarding claim 4, Umeda discloses a coin processing device, the coin separating and feeding device comprising:
a separating and rotating body  (rotating disc 124) defining
a concave portion (concave portion 114) defined in an upper surface of the separating and rotating body and extending from each of an upper surface side and a peripheral surface 
the moving body (moving unit 130), the moving body mounted at a rotary disk (rotary disc 112) of the coin separating and feeding device, the moving body configured to pivot about a support shaft (pin 160) configured as a fulcrum, the moving body pivoted by a drive means positioned under the rotary disk via a coupling body penetrating through a through hole defined in the rotary disk, and the moving body configured to be moved from the coin receiving position to a coin delivering position when delivering coins [FIG 3][ 34-45][66-81]; and
a cover body (push out disc 126) disposed at an upper surface side of the through hole [68] [FIG 3].
a cover body (push put disc 126) disposed at an upper surface side of the through hole, defining a disk shape defining a predetermined radius centered on the support shaft, and integrated with the moving body [68] [FIG 3].
Regarding claim 5, Umeda discloses all of the limitations of claim 4. Umeda further discloses the separating and rotating body comprises a separating plate, the separating plate defining the concave portion and the separating concave portion [45-69] [FIG 3].
Regarding claim 7, Umeda discloses a separating and rotating body  (rotating disc 124) defining
a concave portion (concave portion 114) defined in an upper surface of the separating and rotating body and extending from each of an upper surface side and a peripheral surface side of the separating and rotating body; and a separating concave portion disposed at a part of 
the moving body (moving unit 130), the moving body mounted at a rotary disk (rotary disc 112) of the coin separating and feeding device, the moving body configured to pivot about a support shaft (pin 160) configured as a fulcrum, the moving body coupled to a driven body positioned in a groove cam (cam 156+ditch cam 166) [45-46] positioned under the rotary disk in an eccentric position of the moving body via a coupling body penetrating through a through hole defined in the rotary disk and formed in an arc shape centered on the support shaft, and the moving body configured to be moved from the coin receiving position to a coin delivering position by the groove cam via the driven body and the coupling body when delivering the coins; and a cover body disposed at an upper surface side of the through hole, defining a disk shape defining a predetermined radius centered on the support shaft, and integrated with the moving body [39-45];
a cover body (push put disc 126) disposed at an upper surface side of the through hole, defining a disk shape defining a predetermined radius centered on the support shaft, and integrated with the moving body [68] [FIG 3].
Regarding claim 8, Umeda discloses all of the limitations of claim 7. Umeda further discloses the separating and rotating body comprises a separating plate, the separating plate defining the concave portion and the separating concave portion [45-69] [FIG 3].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, and 9 are rejected under 35 U.S.C. 103 as being obvious over Umeda 2006/0113161 in view of Fujii 2006/0223428.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a) (2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing 
Regarding claim 3, 6 and 9, Umeda discloses all of the limitations of claim 1, 4, and 7, respectively. However, Umeda fails to explicitly disclose the cover body at least partially covers the through hole. Fujii discloses the cover body at least partially covers the through hole [FIG 5] [56]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Umeda in view of Fujii as they are analogous art and Fujii discloses the advantageous method of a reliable and efficient way of ejecting coins.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032.  The examiner can normally be reached on 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASIFA HABIB/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887